DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on  is entered and made of record. 
III.	Claims 1-23 are pending and have been examined, where claims 1-23 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary. 
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-23 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “b) constructing a classifier having signatures corresponding to the plurality of disease states; c) applying the classifier to the imaging data to determine a degree to which the patient expresses at least one of the plurality of disease states; d) determining a brain condition of the patient using the determined degree;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of medical image classifications, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 


[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. The applicant stated: 

    PNG
    media_image1.png
    160
    564
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    88
    556
    media_image2.png
    Greyscale

The examiner agrees, where each training image in Deepak only includes a single morbid diseases, Pituitary tumor, Glioma or Meningioma, where the claimed limitation: “receiving imaging data associated with a patient's brain acquired using an imaging system, each image of the imaging data expressing the plurality of disease states, the plurality of disease states including at least first and second co-morbid disease states,” is absent the Deepak reference.  For the reasons above the examiner will withdraw current prior art rejection, Colin (US 20080101665) in view of Deepak “Automated Categorization of Brain Tumor from MRI using CNN features and SVM.” An updated search was performed and found all claims are allowable. 

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-23 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Reasons for Allowance
Claims 1-23 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.

Collins et al. teach  identifying a brain condition of a patient subject to a plurality of disease states, the method comprising: a) receiving imaging data associated with a patient's brain acquired using an imaging system (see figs. 10-11, ¶ 77: patient image received for evaluation); b) constructing a classifier having signatures corresponding to a plurality of disease states (see ¶¶ 55-56, 69-70: building a classifier for different disease states—see ¶¶ 85, 88, 95: different disease states); c) applying the classifier to the imaging data to determine a degree to which the patient expresses at least one of the plurality of disease states (see ¶¶ 88, 95, 97: applying the 
Deepak discloses receiving imaging data associated with a patient's brain acquired using an imaging system, the image dataset expressing the plurality of disease states, the plurality of disease states including at least first and second co-morbid disease states (see table 1, Meningioma is first level and Glioma is second level of severity and see Dataset section below):

    PNG
    media_image3.png
    757
    751
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    347
    582
    media_image4.png
    Greyscale
.
However Deepak is silent in disclosing  “receiving imaging data associated with a patient's brain acquired using an imaging system, each image of the imaging data expressing the plurality of 

Collins et al. teach the method further comprising constructing the classifier using a machine learning algorithm (See paragraph 55, 66, 69, 77: training algorithm and also see figure 12 below, the classifier requires training of dataset, after model is trained it becomes a machine learning model): 

    PNG
    media_image5.png
    328
    420
    media_image5.png
    Greyscale
.

The combination of Collins et al. and Deepak as a whole teaches wherein applying the classifier includes comparing the imaging data to at least one signature to determine the degree to which the patient expresses at least one of the plurality of disease states (See Colin paragraphs 69, 85-86, 88, classifiers extracting and comparing feature vectors to determine the disease state; paragraphs 99, 107: clinical scales and see Deepak figure 1, classifying the severity of the tumor):

    PNG
    media_image6.png
    163
    786
    media_image6.png
    Greyscale
.

Yoo “Feasibility study to improve deep learning in OCT diagnosis of rare retinal diseases with few-shot classification” discloses receiving imaging data associated with a patient's eye (not the brain) acquired using an imaging system, each image of the imaging data expressing the plurality of disease states, the plurality of disease states including at least first and second co-morbid disease states (see figure 2 below, CNV is a disease with the combination of Drusen and DME diseases):

    PNG
    media_image7.png
    226
    1336
    media_image7.png
    Greyscale
.
However, Yoo does not qualify as a prior art. 

Collins et al. and Deepak, or Yoo, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1, 7, 14 and 21. For all the reasons above all claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 1/31/22